Citation Nr: 1607004	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right knee osteoarthritis, to include as secondary to service-connected left knee sprain with osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to September 1989.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in part, denied service connection for the Veteran's right knee osteoarthritis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In this case, the Veteran's claim for his right knee was filed together with his left knee as a bilateral knee condition.  The Veteran now claims that his right knee problem is secondary to his service-connected left knee disability.  He contends that overcompensating for his left knee for over 27 years has directly resulted in his right knee problem.

In August 2013, a VA examiner opined that the Veteran's right knee osteoarthritis was not caused by or a result of his military service or his left knee in-service injury, nor was it caused by his left knee osteoarthritis.  The rationale provided was the absence of documentation of a right knee complaint or condition in the Veteran's STRs, as well as insufficient objective medical evidence published in peer-reviewed professional medical journals that substantiate a claim that a ligament sprain or osteoarthritis in one knee causes or aggravates an osteoarthritis condition in the contralateral knee beyond the expected natural progression of the degenerative disease.

Based in part on the August 2013 VA examination, the RO granted service connection for the Veteran's left knee, but denied service connection for his right knee.

The Veteran contended in his June 2015 Brief that this opinion was inadequate for failing to specifically discuss the Veteran's assertions of overcompensation of his right knee due to his left knee problems.

The Board finds that the August 2013 VA examination was inadequate as it is unclear whether the examiner considered the result of any overcompensation for the Veteran's left knee in providing an opinion as to his right knee.  The Veteran did not specifically allege overcompensation for his left knee as a cause for his right knee problems until his November 2013 Notice of Disagreement.  The self-reported medical history in the VA examination report merely states that the Veteran incurred a left knee injury in service and developed right knee pain in the past year; it does not note that the Veteran discussed any sort of overcompensation as a possible cause for the right knee problems.  Additionally, VA treatment records available at the time of the VA examination did not include any discussion of overcompensation for his left knee as related to the Veteran's right knee problems.  As such, even though the VA examiner reviewed the claims file, the Veteran's contentions of overcompensation as a cause of his right knee problems would not have been reflected in the claims file at that time.  No other VA examination was conducted after the Veteran specifically raised overcompensation of the left knee to be the cause of the right knee problems.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Forward the Veteran's claims file, including a copy of this remand, to the VA examiner who provided the August 2013 medical opinion and ask that an addendum opinion be provided to address the following questions:

a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee osteoarthritis is proximately due to or the result of his service-             	    connected left knee disability? Why or why not? or;

b) If the answer to this question is negative, whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's nonservice-connected right knee osteoarthritis has been aggravated by his service-connected left knee 	    	   disability (i.e., the existing right knee disability increased in severity proximately due to or the result of the service-connected left knee disability beyond the natural progression of the disease)?  Why or why not?

In answering the above question(s), the examiner should specifically consider and discuss whether overcompensating for the left knee could have caused or aggravated the Veteran's right knee osteoarthritis.

If the August 2013 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issue of entitlement to service connection for right knee osteoarthritis.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




